DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 merely repeats limitations already described in claim 5 and therefore does not further limit the subject matter of claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9, 12-14, 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintz (US 3896592, cited by applicant).
Regarding claim 1, Wintz discloses a grinding module comprising a base (38, 48); a cylinder (40) mounted to the base with a longitudinal axis of the cylinder (axis going into the page as viewed in fig 1) arranged at least substantially perpendicular to a surface of the base (perpendicular to side surface seen in fig 1), wherein the cylinder is rotatable about the longitudinal axis of the cylinder (col 2, lines 30-35), and wherein a cylindrical surface of the cylinder is adapted to receive a grinding belt (42); a linear actuator (44) mounted to the base with a centreline of linear motion of the linear actuator arranged to intersect the longitudinal axis of the cylinder (fig 1; motion central to actuator 44 intersects center of cylinder 40); and a holder (34) connected to the linear actuator, the holder adapted to hold a workpiece (10) with a surface of the workpiece facing the cylindrical surface of the cylinder, wherein the linear actuator is adapted to move the holder relative to the cylinder along the centreline of linear motion of the linear actuator (movable clamping of workpiece described col 2, lines 21-29), and wherein the cylindrical surface of the cylinder is adapted to define a curved profile so that the 
Regarding claims 2, 4-6, 9, and 12-13, Wintz further discloses the centreline of linear motion of the linear actuator is arranged at least substantially perpendicular to the longitudinal axis of the cylinder (shown in fig 1); wherein the cylindrical surface of the cylinder is adapted to directly receive the grinding belt (shown in fig 1); wherein the workpiece comprises a concave cylindrical surface (workpiece is not positively recited as a part of the grinding module and therefore does not actively limit the claimed apparatus; additionally, any workpiece surface ground by the cylindrically shaped belt will necessarily result in a concave cylindrical surface on the workpiece), wherein the surface of the workpiece facing the cylindrical surface of the cylinder is the concave cylindrical surface (the surface contacted by the belt), and wherein the holder is adapted to orientate the concave cylindrical surface of the workpiece so that a longitudinal axis of the concave cylindrical surface is parallel to the longitudinal axis of the cylinder and the longitudinal axis of the concave cylindrical surface intersects the centreline of linear motion of the linear actuator (fig 3, see surface 22 of workpiece parallel to central axis of cylinder; fig 1, linear motion intersects workpiece); further comprising a locking mechanism (64) adapted to secure the workpiece to the holder (col 2, lines 44-53) in a retracted position relative to the linear actuator (retracted position indicated by dotted lines in fig 1); further comprising a spark arrester mounted to the base (fig 1; unlabeled cover surrounding grinding belt), the spark arrester arranged adjacent to the cylindrical surface of the cylinder (fig 1); and comprising a cover over the linear actuator (fig 1; see brackets covering the left and right sides of the actuator 44).
Regarding claim 14, Wintz further discloses a grinding machine comprising a grinding module according to any of claim 1, a motor module connected to the grinding module, the motor module comprising a motor (50) operable to drive the grinding belt received on the cylindrical surface of the cylinder of the grinding module (col 2, lines 30-36) and a support frame module connected to the motor module (unlabeled platform shown under element 50 in fig 1), the support frame module adapted to support the motor module and the grinding module (fig 1). 
Regarding claim 22, Wintz further discloses the support frame module comprises a support frame (platform under element 50) and a support leg connected to the support frame (see multiple legs beneath support frame).
Regarding claim 26, Wintz discloses a method for grinding comprising mounting a workpiece (10) to a holder (34), the holder connected to a linear actuator (44), the holder adapted to hold the workpiece (10) with a surface of the workpiece facing a cylindrical surface of a cylinder (40), and operating the linear actuator to move the holder relative to the cylinder along a centreline of linear motion of the linear actuator (movable clamping of workpiece described col 2, lines 21-29), wherein the cylinder is mounted to a base (38,48) with a longitudinal axis of the cylinder (axis going into the page as viewed in fig 1) arranged at least substantially perpendicular to a surface of the base (perpendicular to side surface seen in fig 1), wherein the cylinder is rotatable about the longitudinal axis of the cylinder (col 2, lines 30-35), and wherein a cylindrical surface of the cylinder is adapted to receive a grinding belt (42), and wherein the linear actuator (44) mounted to the base with a centreline of linear motion of the linear actuator arranged to intersect the longitudinal axis of the cylinder (fig 1; motion central .
Claim(s) 1-2, 4-7, 10, 12, 14-15, 17, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindmark (US 2751723, cited by applicant).
Regarding claim 1, Lindmark teaches a grinding module comprising a base (10); a cylinder (20) mounted to the base with a longitudinal axis of the cylinder arranged at least substantially perpendicular to a surface of the base (fig 2; perpendicular to front surface of base), wherein the cylinder is rotatable about the longitudinal axis of the cylinder (central axis going into the page as shown in fig 2), and wherein a cylindrical surface of the cylinder is adapted to receive a grinding belt (19); a linear actuator (39) mounted to the base with a centreline of linear motion of the linear actuator arranged to intersect the longitudinal axis of the cylinder (along line e-f); and a holder (36) connected to the linear actuator, the holder adapted to hold a workpiece (35) with a surface of the workpiece facing the cylindrical surface of the cylinder (fig 2), wherein the linear actuator is adapted to move the holder relative to the cylinder along the centreline of linear motion of the linear actuator (col 3, lines 4-14, and wherein the cylindrical surface of the cylinder is adapted to define a curved profile so that the grinding belt is adapted to grind and shape the surface of the workpiece to conform to the curved profile (curved profile formed by circumferential surface of the cylinder).
Regarding claims 2, 4-7, 10, and 12, Lindmark further discloses the centreline of linear motion of the linear actuator is arranged at least substantially perpendicular to the longitudinal 
Regarding claim 14, Lindmark further discloses a grinding machine comprising a grinding module according to claim 1, a motor module connected to the grinding module the motor module comprising a motor (13) operable to drive the grinding belt received on the cylindrical surface of the cylinder of the grinding module and a support frame module (12) connected to the motor module, the support frame module adapted to support the motor module and the grinding module (fig 2). 
Regarding claim 15, Lindmark further discloses the motor module comprises, a frame structure (12) and a mounting plate (31) slidably received on the frame structure (fig 2), wherein the motor is connected to the mounting plate, wherein the motor module further comprises an ancillary linear actuator (34) connecting the mounting plate to the frame structure, wherein the ancillary linear actuator is adapted to move the mounting plate relative to the frame structure (col 2, lines 59-68).
Regarding claim 17, Lindmark further discloses the motor module comprises a contact wheel (14) connected to the motor, and wherein the contact wheel is adapted to receive the grinding belt and to drive the grinding belt (fig 2), wherein the motor module further comprises a radial guide (15) connected to the contact wheel, the radial guide is adapted to maintain the grinding belt on the contact wheel (element 15 supports the contact wheel, which maintains the belt on the wheel). 
Regarding claim 22, Lindmark further discloses the support frame module comprises a support frame (12) and a support leg (11) connected to the support frame (fig 2). 
Regarding claim 23, Lindmark further discloses the base of the grinding module comprises an opening (45), wherein the support frame module further comprises a collector box (46) connected to the support from (fig 2) wherein a cavity defined by the collector box is arranged to face the opening of the base of the grinding module (col 3, lines 66-70). 
Regarding claim 25, Lindmark further discloses the support frame module further comprises a dust collector (46) connected to the support frame.
Regarding claim 26, Lindmark a method for grinding comprising mounting a workpiece (35) to a holder (36), the holder connected to a linear actuator (39), the holder adapted to hold the workpiece with a surface of the workpiece facing a cylindrical surface of a cylinder (fig 2), and operating the linear actuator to move the holder relative to the cylinder along a centerline of linear motion of the linear actuator (left and right in fig 2), wherein the cylinder (20) is mounted to a base (10) with a longitudinal axis of the cylinder arranged at least substantially perpendicular to a surface of the base (fig 2; perpendicular to front surface of base) wherein the cylinder is rotatable about the longitudinal axis of the cylinder (central axis going into the page as shown in fig 2) and wherein a cylindrical surface of the cylinder is adapted to receive a grinding belt (19), and wherein the linear actuator is mounted to the base with a centreline of linear motion of the linear actuator arranged to intersect the longitudinal axis of the cylinder (along line e-f), and wherein the cylindrical surface of the cylinder is adapted to define a curved profile so that the grinding belt is adapted to grind and shape the surface of the workpiece to conform to the curved profile (curved profile formed by circumferential surface of the cylinder).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintz as applied to claim 1 above, and further in view of Pant et al (US 5871390).
Regarding claim 3, Wintz teaches all the elements of claim 1 as described above. Wintz is silent as to the material of the cylinder. Pant teaches a grinding module including a cylinder (32) adapted to receive a grinding belt (15) wherein the cylinder is made of metal (col 3, lines 40-45). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the cylinder of Wintz out of metal, as metal is a suitable material for use in grinding module cylinders as taught by Pant and provide the necessary strength and rigidity to receive a grinding belt. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintz as applied to claim 1 above, and further in view of Dovel (US 8784162).
Regarding claim 11, Wintz teaches all the elements of claim 1 as described above. Wintz does not teach an asymmetrical disc connected to an end of the cylinder opposite the base. Dovel teaches a grinding module including an asymmetrical disc (194; fig 9) connected to an end of a cylinder (124) opposite the base (top end of the cylinder), wherein the asymmetrical disc comprises a first arc sector adapted to flush with the cylindrical surface of the cylinder . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintz as applied to claim 14 above, and further in view of Tasikas (US 6155917).
Regarding claim 19, Wintz teaches all the elements of claim 14 as described above. Wintz does not teach a pivot joint or levelling mechanism. Tasikas teaches a grinding machine including a grinding module (42) and motor module (12) connected to each other via a pivot joint (62) and a leveling mechanism, wherein the levelling mechanism comprises a bracket (fig 3; under element 60) connected to the frame structure of the motor module; a bolt (54) with a first end of the bolt connected to an arm of the bracket (connected to bracket via spring 60); a guide assembly (52) connected to the base of the grinding module, the guide assembly is slidably received on the bolt (col 4, lines 21-26); a spring (60) arranged on the bolt between the arm of the bracket and the guide assembly; and a knob (78) connected to a second end of the bolt (fig 3; connected at element 72). (Note that the second half of the claim is claimed alternatively to the first half and therefore the prior art need not teach the second half of the claim to meet the claim limitations.) It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the pivot arm and levelling mechanism of Tasikas to the grinding machine of Wintz in order to achieve the predictable . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding modules and machines are cited including those with grinding belts and cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723